Citation Nr: 1455547	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the claim for entitlement to service connection for right foot disorder, to include as secondary to service-connected right knee anterior cruciate ligament (ACL) insufficiency with mild instability.

2.  Entitlement to service connection for right foot disorder, to include as secondary to service-connected right knee ACL insufficiency with mild instability.

3.  Whether new and material evidence has been presented sufficient to reopen the claim for entitlement to service connection for a left eye disorder.

4.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which confirmed and continued the previous denials of entitlement to service connection for an eye condition (now claimed as a left eye condition) and for a right foot condition, to include as secondary to service-connected right knee ACL insufficiency with mild instability. 

In a February 2012 letter from his representative, the Veteran indicated that he wished with withdraw all issues on appeal with the exception of the claims for entitlement to service connection for a right foot disorder and a left eye disorder.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to service connection for an eye condition (now claimed as a left eye condition) and for a right foot condition, to include as secondary to service-connected right knee ACL insufficiency with mild instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for an eye condition in a September 1981 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the September 1981 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for a left eye disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3.  The RO denied the Veteran's original claim of service connection for right foot disorder in a November 2007 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

4.  Since the November 2007 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for a right foot disorder, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1981 rating decision denying service connection for an eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Because evidence received since September 1981 is new and material, the claim of service connection for a left eye disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).

3.  The November 2007 rating decision denying service connection for a right foot disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  Because evidence received since November 2007 is new and material, the claim of service connection for a right foot disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.' Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.' Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.' Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the ' new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Left eye disorder

The RO denied the claim in September 1981, noting that, while the Veteran's discharge examination reflected a left eye lesion, VA examination noted no eye pathology.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since September 1981, substantial pertinent evidence has been added to the claims file. The Veteran was provided with a VA examination in October 2010.  The examiner noted an X-ray which revealed that there was a piece of metal in the lower lid of the Veteran's left eye, which was under the skin.  The Board finds that this evidence is new because it was not before the adjudicator in September 1981.  As this shows that the Veteran has a potential disability of his left eye, the Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in September 1981. This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a left eye disorder.  Hence, the appeal to this extent is allowed.

Right foot disorder 

The RO denied the claim in November 2007, noting that there was no evidence of a right foot disorder in the record.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since November 2007, substantial pertinent evidence has been added to the claims file, as follows. The Veteran was provided with a VA examination in January 2011.  The examiner diagnosed hallux valgus of the right foot and calluses of the right great toe and right first metatarsophalangeal (MTP) joint.  An X-ray revealed mild degenerative joint disease of at the right first MTP.  The Board finds that this evidence is new because it was not before the adjudicator in November 2007.  As this evidence reflects that the Veteran now has currently diagnosed disorders of the right foot, the Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in November 2007.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a right foot disorder.  Hence, the appeal to this extent is allowed.

ORDER

As new and material evidence has been received to reopen the claim of service connection for a left eye disorder, the appeal to this extent is allowed.

As new and material evidence has been received to reopen the claim of service connection for a right foot disorder, the appeal to this extent is allowed.


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran was afforded a VA examination in October 2010, to determine whether he had a left eye disorder.  The examiner noted that the claims file was not available for review.  He found that the best assessment for the Veteran was presbyopia, which was age-related.  However, he also noted that an x-ray revealed a piece of metal in the Veteran's eyelid under the skin level.  He noted that he had no way of determining how it got there.  

A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  While the mere fact that an examiner did not review the claims file does not render an examination inadequate, it must be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008).  In this case, the examiner indicated that it was not possible to determine how the piece of metal became embedded in the Veteran's eyelid.  It is clear that, since the examiner did not have access to the Veteran's claims file, he did not have the opportunity to familiarize himself with the Veteran's medical history and possibly determine whether the piece of metal in the Veteran's left eyelid was related to service. As such, the Veteran's claims file should be returned to the VA examiner for review of the claims file.

The Veteran has claimed that he has a right foot disorder secondary to his service-connected right knee disorder.  The Veteran was provided with a VA examination in January 2011.  The examiner diagnosed right foot callosities, and opined that it was less likely as not that his right foot disorder was due to, proximately caused by, or aggravated by his service-connected right knee disorder.  He provided the rationale that the weight of the medical evidence supported this opinion, that these were due to the foot's structure, and that these problems began well after service.  However, the examiner did not provide a rationale with regard to his opinion that the Veteran's service-connected right knee disability, or any associated change in gait, has aggravated his right foot callosities.  As such, on remand, the Veteran's claims file should be returned to the VA examiner who provided the January 2011 VA examination to provide an opinion and rationale as to whether the Veteran's service-connected right knee disability has aggravated his right foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the October 2010 VA eye examination, to provide an opinion as to whether the Veteran has a current left eye disorder that is related to service.  If the October 2010 VA examiner is not available, provide the claims file to a similarly qualified examiner.  If further examination or testing is needed, this should be undertaken. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left eye disability was caused by or is etiologically related to any incident of active duty.
The examiner must address the X-ray report showing that the Veteran has a piece of metal in his eyelid.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Return the Veteran's claims file to the VA examiner who provided the January 2011 VA examination, to provide an opinion as to whether the Veteran has a current right foot disorder that is related to service or is secondary to his service-connected right knee disability.  If the January 2011 VA examiner is not available, provide the claims file to a similarly qualified examiner.  If further examination or testing is needed, this should be undertaken. 

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current right foot disorder had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current right foot disorder has been caused (in whole or in part) by his service-connected right knee disability (including any gait changes caused by this disability); and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current right foot disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right knee disability (including any gait changes caused by this disability).

If the Veteran's current right foot disorder has been aggravated by his service-connected right knee disability (including any gait changes caused by this disability), the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


